          Case 3:17-cv-00101-RDM Document 245 Filed 03/08/19 Page 1 of 1

1700 G Street NW,
Washington, DC 20552

March 8, 2019
Via ECF
The Honorable Thomas I. Vanaskie, Special Master
U.S. District Court, Middle District of Pennsylvania
William J. Nealon Federal Bldg. & U.S. Courthouse
235 N. Washington Avenue
Scranton, PA 18503

       Re:      CFPB v. Navient Corp., et al., Case No. 3:17-CV-00101-RDM
Dear Judge Vanaskie:
        I write on behalf of Plaintiff Consumer Financial Protection Bureau (“Bureau”) regarding
the in camera review of 35 disputed privilege categories referred to Your Honor in the Court’s
January 16, 2019 Order (Doc. 158). At this time, the Bureau has completed its distribution to Your
Honor of documents in the disputed categories over which the Bureau continues to assert the
deliberative process privilege. The Bureau is waiving the deliberative process privilege over the
documents in the remaining categories (categories 27, 29, 31, 33, 36, 38, 45, 46, 47, 49, and 50) and
has produced those documents to Defendants.

       If Your Honor has any questions, the Bureau would welcome the opportunity to address
those questions at a forthcoming teleconference or in writing.
                                                       Respectfully submitted,
                                                       /s/ Manuel Arreaza
